Citation Nr: 1620272	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  14-14 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and a nervous disorder. 



ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2006 to April 2007, without any foreign service.  See DD214.

The case comes before the Board of Veterans Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In April 2013, the Veteran filed a notice of disagreement (NOD), was subsequently furnished with a statement of the case (SOC) in March 2014, and perfected his appeal with the timely filing of a VA Form 9 in March 2014.  

The Board has recharacterized the issue on appeal to encompass all diagnosed psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In November 2015, the Board remanded this claim for the purpose of affording the Veteran a VA psychiatric evaluation, which was conducted in January 2016.  That development having been completed, the claim is now ready for appellate review.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

A probative diagnosis of an acquired psychiatric disorder is not demonstrated by the evidence of record.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in August 2012, which fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  The same letter also provided information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The issue was last readjudicated in a January 2016 SSOC.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's service connection claim has been obtained.  The evidence includes his post service medical records and statements from him.  Regarding his service treatment records (STRs), absent his DD214 and a single military personnel record, the RO has unfortunately been unable to locate any service medical records after multiple attempts from multiple sources.  See March 2013 Formal Finding of Unavailability of Federal Records ("response from Records Management Center (RMC) on August 8, 2012 that STRs are a 'no record' at RMC...response was received from Headquarters, 1st Mission Support Command, Fort Buchanan (Headquarters), that no medical records are available.")  Following the negative RMC and Headquarters responses, the RO called the Veteran to advise him of this development.  See November 2012 VA Form 21-0820.  The Veteran informed the RO that he was not in possession of any medical records, but would provide a statement regarding his PTSD from "the head doctor that denied his reenlistment."  Id.  To date, the Veteran has not provided any such statement.  In March 2013, the RO memorialized the attempts to procure the Veteran's STRs in a Formal Finding of Unavailability memorandum.  In March 2013, the RO followed up with correspondence that again informed the Veteran of the missing records situation and the need to provide any information in his possession regarding his service or medical diagnoses.  In April 2013, without providing any additional information to warrant another search for STRs.  See April 2013 VA Form 21-4138.  In this instance, the Board finds that further search efforts would be futile.  38 C.F.R. § 3.159(c)(2).  VA has fulfilled its duty to assist in locating the STRs.

When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law  does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease). 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in January 2016, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, and a thorough examination of the Veteran, supported by sufficient rationale.  Therefore, the Board finds that the VA examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board is also satisfied as to substantial compliance with its November 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In July 2014, the Board remanded this claim, in pertinent part, for the AOJ to provide the Veteran with a VA psychiatric examination.  In compliance with the remand instructions, the medical opinion from January 2016 which conforms to the remand instructions has been added to the record, as well as a readjudication of the claim, which was accomplished in the January 2016 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.


II.  Service Connection

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a nervous condition.  See April 2012 VA Form 21-5126.  In essence, the Veteran contends that he began to manifest psychological symptoms while in service due to familial separation anxiety.  See January 2012 N.V. opinion, see also January 2016 VA examination. 

Applicable Laws

As noted, STRs are unavailable.  See March 2013 Formal Finding of Unavailability of Federal Records.  VA has heightened duties to explain its findings and conclusions when the Veteran's STRs have been destroyed.  See O'Hare, 1 Vet. App. at 365.  However, the case law does not establish a heightened benefit-of-the-doubt standard, only a heightened duty of the Board to consider applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Cromer, 19 Vet. App. at 215.

Under the laws administered by VA, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishment of service connection for an acquired psychiatric disorder requires: (1) medical evidence diagnosing a psychiatric disorder; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f).

With respect to claims for PTSD, 38 C.F.R. § 3.304(f) was amended by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. 38 C.F.R. § 3.304(f)(3) (2014).  Specifically, this amendment eliminates the requirements for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity.  Id.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Facts & Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Medical records within the claims file contain no diagnosis of any acquired psychiatric disorder.  Nor does the Veteran report receiving any post-service treatment for his claimed PTSD and nervous disorder.  See January 2016, VA examination; see also April 2012 VA Form 21-5126 ("PTSD...Nervous Disorder...11-14-06 to 4-23-07...Redstone Arsenal Alabama").  Moreover, as noted in the Board's November 2015 Remand decision, the January 2012 private physician's statement did not provide any psychiatric diagnosis, and instead merely listed the Veteran's reported medical history without any indication that an actual review of said history was in fact conducted.  See January 2012 N.V. opinion; see also November 2015 Board decision.  

A necessary element for establishing any service connection claim, including one for PTSD, is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claim for service connection for PTSD and nervous disorder in April 2012.  See April 2012 VA Form 21-5126.  The claim of service connection for an acquired psychiatric disorder must be denied, because the preponderance of the evidence is against a finding of a probative diagnosis of any psychiatric disorder, including PTSD or a nervous condition, throughout the claims period.

The Board finds it significant that the January 2016 VA examination report contains no diagnosis of any acquired psychiatric disorder, which further supports the finding that this disorder does not presently exist in this case.  The January 2016 VA examiner relied on a complete and thorough review of the Veteran's record, including the January 2012 private physician's statement and all lay and medical evidence as contained in the claims file.  The January 2016 report was the product of a very thorough interview and examination of the Veteran and review all of the evidence pertinent to the Veteran's account of his experiences during service.  The January 2016 VA examiner concluded that the Veteran did not have symptomatology to warrant any psychological diagnosis under DSM-5 criteria, noting that the Veteran had not sought any mental health treatment since discharge.

The Board has also considered the Veteran's lay statements.  The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). However, unlike disorders that may be observable as to both their incurrence and their cause, the cause of a psychiatric disability is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis). Moreover, even if credible and competent, the general lay assertions are outweighed by the specific and reasoned conclusion of the January 2016 VA examiner who, unlike the January 2012 private physician, performed a thorough review and examination of the Veteran in accordance with current DSM 5 standards.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include the qualifications of the person opining). 

As explained above, the most persuasive and probative evidence of record does not reflect that the Veteran has any current psychiatric diagnosis.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  The lay statements of the Veteran were considered, but are found to be less probative than the January 2016 VA examination report.  Moreover, while the Veteran has consistently indicated that he received psychiatric diagnoses during service, in his statements he has also consistently indicated that he has not received any treatment or psychiatric diagnoses following service.  See VA Form 21-5126; see also January 2016 VA examination.  Even assuming arguendo that the Veteran did receive psychiatric treatment and a psychiatric diagnosis during service, there is no nexus or causal link to any current disability because of the most probative evidence of record, the January 2016 VA examination.  

Thus, given the lack of probative and persuasive value of evidence demonstrating a current disability, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and regulation.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  Accordingly, for the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against an acquired psychiatric diagnosis in this case. See, e.g., Cohen v. Brown, 10 Vet. App. 128, 153 (1997) (Chief Judge Nebeker, concurring) (VA adjudicators may reject the claim upon a finding that the preponderance of the evidence is against a diagnosis).  Therefore, the claim for service connection for an acquired psychiatric disorder fails on the basis that all three elements for a showing under 38 C.F.R. § 3.304(f) have not been met.  Accordingly, service connection for an acquired psychiatric disorder is denied.


ORDER

Service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and a nervous disorder, is denied



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


